DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 7/8/2022.
Claims 21-40 are pending.
Claims 21, 24-26, 28, 31-33, 35, and 37-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brust et al. (US Patent Pub 2014/0157171).
Claims 22, 23, 27, 29, 30, 34, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brust et al. (US Patent Pub 2014/0157171) in view of Esposito et al. (US Patent Pub 2010/0325542).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 24-26, 28, 31-33, 35, and 37-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brust et al. (US Patent Pub 2014/0157171) (Brust).
In regards to claim 21, Brust discloses a method comprising:
a.	building, by a processor, a content digest based on one or more received content items available on a network, the content digest comprising a list of tasks, each task corresponding to a trackable activity performed in connection with user interactions with at least one of the received content items (Brust at paras. 0039, 0045, 0049-50, 0057, 0064, 0114, 0119)1, the building, for a respective task, comprising generating a summary for a respective content item using at least a portion of content from the respective content item (Brust at paras. 0118-119)2;
b.	generating, by the processor, a content digest interface based on the content digest, the content digest interface comprising a user interface element for each task in the list of tasks, the user interface element for a respective task in the list of tasks including a title of the respective content item indicating a corresponding content category, the summary of the respective content item separate from the title, and one or more selectable icons associated with the respective task (Brust at Figs. 7A-7G; paras. 0118-119)3;
c.	monitoring, by the processor, the user interactions with each task in the list of tasks (Brust at Fig. 5A; paras. 0075, 0086-87, 0100-101, 0132)4; and
d.	providing, by the processor, bonus content to a user upon determining that the user has completed a task in the list of tasks.  Brust at para. 0114.5
In regards to claim 24, Brust discloses the method of claim 21, the generating the content digest interface further comprising generating a task completion screen, the task completion screen displaying feedback representing a user’s progress in completing one or more tasks in the list of tasks.  Brust at Figs. 7A-7E; paras. 0103, 0118-123.6
In regards to claim 25, Brust discloses the method of claim 24, the monitoring user interactions comprising monitoring when a user selects a task in the list of tasks and updating the user’s progress based on the selection of the task.  Brust at paras. 0146-147.7
In regards to claim 26, Brust discloses the method of claim 21, the generating the content digest interface further comprising generating a timer that indicates a time until a future content digest interface will be generated.  Brust at paras. 0045, 0075, 0085, 0119, 0128, 0131.8
Claims 28 and 31-33 are essentially the same as claims 21 and 24-26, respectively, in the form of a non-transitory computer readable storage medium for tangibly storing computer program instructions (Brust at para. 0212) to perform the steps of the method recited in claims 21 and 24-26.  Therefore, they are rejected for the same reasons.
In regards to claim 35, Brust discloses an apparatus comprising:
a.	a processor (Brust at para. 0212); and
b.	a storage medium for tangibly storing thereon program logic for execution by the processor (Brust at para. 0212), the stored program logic comprising:
i.	logic, executed by the processor, for building a content digest based on one or more received content items available on a network, the content digest comprising a list of tasks, each task corresponding to a trackable activity performed in connection with user interactions with at least one of the received content items (Brust at paras. 0039, 0045, 0049-50, 0057, 0064, 0114, 0119)9, the logic for building, for a respective task, comprising logic for generating a summary for a respective content item using at least a portion of content from the respective content item (Brust at paras. 0118-119)10,
ii.	logic, executed by the processor, for generating a content digest interface based on the content digest, the content digest interface comprising a user interface element for each task in the list of tasks, the user interface element for the respective task in the list of tasks including a title of the respective content item indicating a corresponding content category, the summary of the respective content item separate from the title, and one or more selectable icons associated with the respective task (Brust at Figs. 7A-7G; paras. 0118-119)11,
iii.	logic, executed by the processor, for monitoring the user interactions with each task in the list of tasks (Brust at Fig. 5A; paras. 0075, 0086-87, 0100-101, 0132)12, and
iv.	logic, executed by the processor, for providing bonus content to a user upon determining that the user has completed a task in the list of tasks.  Brust at para. 0114.13
Claims 37-39 are essentially the same as claims 24-26, respectively, in the form of an apparatus.  Therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 23, 27, 29, 30, 34, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brust et al. (US Patent Pub 2014/0157171) (Brust) in view of Esposito et al. (US Patent Pub 2010/0325542) (Esposito).
In regards to claim 22, Brust discloses the method of claim 21, but does not expressly disclose the generating the content digest interface further comprising generating a cover page for the content digest interface.  Brust does disclose displaying a dashboard that shows a summary of suggested content, actions, and progress.  Brust at Fig. 7A; paras. 0118-119.
Esposito discloses a system and method for providing contextual content provisioning.  Esposito at paras. 0011-12.  The system provides a “content window” which shows a summary page (i.e., cover page) that includes an image and snippets of information related to the content the window is for.  In this instance, the image of Madonna is flanked by snippets of information (i.e., one or more key words associated with the content items) relating to additional content about Madonna.  Esposito at Fig. 4B; paras. 0039-40, 0054.
Brust and Esposito are analogous art because they are both directed to the same field of endeavor of providing personalized content.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Brust by adding the feature of generating the content digest interface further comprising generating a cover page for the content digest interface, as disclosed by Esposito.
The motivation or doing so would have been to provide the user with an overview of available content to view.  Esposito at para. 0040.

In regards to claim 23, Brust in view of Esposito discloses the method of claim 22, but does not expressly disclose the generating the cover page comprising generating a cover page image and one or more keywords associated with the content items.  Esposito at Fig. 4B; para. 0040.14

In regards to claim 27, Brust discloses the method of claim 21, but does not expressly disclose the selectable icons comprising a plurality of icons representing differing formats of a content item associated with a given task, the selection of an icon in the selectable icons displaying the respective content item in a corresponding format.  Brust does disclose suggested content items being in a variety of different formats.  Brust at para. 0057.
Esposito discloses a content window having a plurality of icons corresponding to a plurality of different formats of the content item.  For example, profile data, videos, images, or audio for the content associated therewith.  Esposito at Fig. 4B; para. 0040.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Brust by adding the features of selectable icons comprising a plurality of icons representing differing formats of a content item associated with a given task, the selection of an icon in the selectable icons displaying the respective content item in a corresponding format, as disclosed by Esposito.
The motivation for doing so would have been to allow a user options to view different types of content with respect to the associated content.  Esposito at para. 0040.

Claims 29, 30, and 34 are essentially the same as claims 22, 23, and 27, respectively, in the form of a non-transitory computer readable medium.  Therefore, they are rejected for the same reasons.
Claims 36 and 40 are essentially the combination of claims 22-23 and claim 27, respectively, in the form of an apparatus.  Therefore, they are rejected for the same reasons.

Response to Arguments
Rejection of claims 21, 24-28, 31-35, and 37-40 under 35 U.S.C. 102(a)(1)
Applicant’s arguments in regards to the rejections to claims 21, 24-28, 31-35, and 37-40 under 35 U.S.C. 102(a)(1), have been fully considered and they are persuasive in that Kotler does not expressly disclose generating a summary for a respective content item using at least a portion of content from the respective content item.  
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Brust, which discloses a system and method for suggesting content to a user, where the suggested content are associated with actions, which the user can choose to interact with and the interactions are tracked and rewarded.

Rejection of claims 22, 23, 29, 30, and 36 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 22, 23, 29, 30, and 36 under 35 U.S.C. 103 are moot in view of the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Pegg et al. (US Patent Pub 2014/0123311) discloses a system and method for providing curated e-books associated with reading tasks to unlock additional e-books (i.e., rewards).
Alhadeff et al. (US Patent Pub 2013/0080242) discloses a system and method for targeted content provisioning and user interaction tracking.
Calman et al. (US patent Pub 2013/0030888) discloses a system and method for allowing a user to choose rewards in an incentive program.
Suomela et al. (US Patent Pub 2010/0274617) discloses a system and method for rewarding user activity in linked services.
Marois et al. (US Patent Pub 2012/0253918) discloses a system and method for activity based social marketing.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Suggested content tailored to the user (i.e., content digest) is based on content available through the online system (i.e., available on a network).  The suggested content comprises actions (i.e., tasks) that can be tracked and monitored for user progress.
        2 Each suggestion with associated task has a summary generated that contains information about the suggestion and the task (i.e., using at least a portion of content from the respective content item).  
        3 Suggested content (i.e., contest digest) is displayed to the user in a GUI (i.e., user interface).  Suggested content have associated actions, which can be selected (i.e., user interface element for each task in the list of tasks).  The suggestions include a summary of information for the suggestion (i.e., , a title of the suggestion, and a category). The title and the category are separate elements of the suggestion item (i.e., content item).
        4 The system measures user progress for actions using questions, prompts, and assessments (i.e., user interactions with each task).
        5 Upon completion of an action, the user is rewarded.  
        6 The system provides a “kudos” notification as well as detailed display that provides user’s activities for a particular goal/suggestion, statistics on participation, and rewards earned (i.e., a task completion screen displaying feedback representing a user’s progress in completing the task).
        7 If a user accepts a suggestion and its associated actions (i.e., user selects a task), the system determines whether the user has completed the task (i.e., updating the user’s progress based on the selection of the task).
        8 Brust discloses the content suggestion system provides a timer for responding to actions and/or deadlines for completing a goal, and also timing for delivery of suggested content.  
        9 Suggested content tailored to the user (i.e., content digest) is based on content available through the online system (i.e., available on a network).  The suggested content comprises actions (i.e., tasks) that can be tracked and monitored for user progress.
        10 Each suggestion with associated task has a summary generated that contains information about the suggestion and the task (i.e., using at least a portion of content from the respective content item).  
        11 Suggested content (i.e., contest digest) is displayed to the user in a GUI (i.e., user interface).  Suggested content have associated actions, which can be selected (i.e., user interface element for each task in the list of tasks).  The suggestions include a summary of information for the suggestion (i.e., , a title of the suggestion, and a category). The title and the category are separate elements of the suggestion item (i.e., content item).
        12 The system measures user progress for actions using questions, prompts, and assessments (i.e., user interactions with each task).
        13 Upon completion of an action, the user is rewarded.  
        14 The summary window contains an image (i.e., cover page image) and snippets of information about the content (i.e., one or more keywords associated with the content items).